DETAILED ACTION
1.	 Claims 1-25 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Notes
3.	As per claims 1, 7, 14, and 20. It is noted that the claims recites an abstract Idea based on the mathematical concept of calculate similarities. However, specification par. [0015] Explaining how to execute a code similarity could be practical to improve software application and potentially avoid crash of software application that runs on a computer device. In addition it also would return a result of the similarity measurement. Further, is also recites translate the query code into a query graph which can be considered as an additional element of the claims that is significant and more than the 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 7, the claim recites a semiconductor apparatus (hereinafter for proposal of this examination the agent will be interpreted as a system), but does not describe hardware which executes each of the claimed steps, which is required for a system claim to be statutory. However, the use of various steps that would be reasonably understood by one of ordinary skill in the art to mean software per se steps, software based steps implementation, or an abstract concept based on software per se. Examples of steps used in the claim are “identify a query code; translate the query code into a query graph; generate a candidate vector based on a candidate graph, wherein the candidate graph is to be associated with a candidate code; generate a query vector based on the query graph; and determine a similarity measurement between the query vector and the candidate vector.”  Those steps are concepts well understood in the art as software per se steps implementations. In the specification, there are not hardware components explicitly described functioning as the hardware used to implement the above steps. It is noted that the claim recites in the “FIG. 7 shows a semiconductor package apparatus 180. The illustrated apparatus 180 includes one or more substrates 184 (e.g., silicon, sapphire, gallium arsenide) and logic 182 (e.g., transistor array and other integrated circuit/IC components) coupled to the substrate(s) 184. In one example, the logic 182 is implemented at least partly in configurable logic or fixed-functionality logic hardware.” However, the specification does not define semiconductor package apparatus as physical hardware solely. Further, the specification clearly says that the semiconductor package apparatus can be implemented and configure as a logic hardware providing intrinsic evidence to interpreted the claim to be a software per se claim. Furthermore, the “one or more substrates” recited in the claim is not defined as physical hardware solely. Instead, the specification cites examples of possible materials that the substrates could be made. Furthermore, the claims and the specification does not clearly define the functionality of the substrates. The claim as a whole has intrinsic evidence to be a computer software/code instructions alone without any processor to execute it or memory to store it. Since a computer software/code is merely a set of instructions capable of being executed by a computer system. Accordingly, this claim is rejected as non-statutory for failing to disclose such hardware where the software steps describe above can be implemented. Please amend the claim to recite hardware elements, such as a processor and memory. Any amendment to the claim should be commensurate with its corresponding disclosure.


As per claim 14, the claim as a whole defines “… at least one computer readable storage….” The specification in paragraphs [0109] states “… indicate more constituent signal paths, have a number label, to indicate a number of constituent signal paths, and/or have arrows at one or more ends, to indicate primary information flow direction …” This statement of the specification may include transitory and non-transitory propagation signals, and “a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” Therefore, the examiner suggests: Amending the claim to embody the at least one computer readable storage on “non- transitory computer-readable storage medium” or equivalent that excludes computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory. It is noted that in the specification in paragraphs [0022] states “a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc.” However, the applicant did not define the at least one computer readable storage as the machine or computer-readable storage medium neither define it as a non- transitory computer-readable storage medium. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. § 101 
Dependent claims 15-19 are also rejected for inheriting the deficiencies of the base claims.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1, 4-7, 10-14, 17-20, and 23-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (US 20190354689 A1) in view of Remis et al. (US 20190325292 A1).

As per claim 1, Li teaches a computing device comprising (Li, par. [0137], desktop computers): 
a storage device to store a plurality of graphs associated with computer codes (Li, par. [0139], storage devices for storing data. Further, figs. 5A-B, par. [0069], a first and second graphs where the first and second graphs is inherent to have data associate with computer code that built the graphs storage on the storage devices. The first and second graphs is the plurality of graphs associated with computer codes. Furthermore, par. [0044], “graphs associated with a binary function having different source code” where the different source code are interpreted as the computer codes); 
a graphics processor (Li, par. [0138], graphics processing unit (GPU) hereinafter interpreted as the graphics processor); 
a host processor (Li, par. [0138], central processing unit hereinafter interpreted as the host processor); and 
a memory including a set of instructions, which when executed by one or more of the graphics processor or the host processor, cause the computing device to (Li, par. [0046], a memory storing a database comprising a plurality of records, each record of the plurality of records being associated with a respective graph. Further, par. [0140], computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory): 
identify a query code (Li, par. [0117], determine a query piece of code. Where the determine is equivalent to identify);
generate a candidate vector based on a candidate graph (Li, fig. 1:101, and 1:103, par. [0069], “generate a vector representation 103 of the first graph” where the vector representation 103 is the candidate vector and is being generated based on the first graph. The first graph is interpreted as the candidate graph), wherein the candidate graph is to be associated with a candidate code of the computer codes (Li, par. [0044], [0121], “graphs associated with a binary function having the same source code” Where the same source code is a candidate code of the computer codes); 
generate a query vector based on the query graph (Li, par. [0046]-[0047], “generate a vector representation of the query graph using the one or more neural networks;” Where the vector representation of the query graph is the query vector based on the query graph); and 
determine a similarity measurement between the query vector and the candidate vector (Li, par. [0085], “A similarity score 106 for any two graphs may be determined based upon a comparison of the vector representations of the two respective graphs.  For example, the comparison may be based upon any vector space metric such as a Euclidean distance, cosine similarity or Hamming distance.” Where the vector representations of the two respective graphs are the query vector and the candidate vector which is teach above, see par. [0056]).
However, it is noted that the prior art of Li does not explicitly teach “translate the query code into a query graph;”
On the other hand, in the same field of endeavor, Remis teaches translate the query code into a query graph (Remis, fig. 1, par. [0043], “the graph query engine 114 can employ a translator to translate the query 115 to a graph query language syntax prior to executing the query 115 via the graph database 104.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Remis that teaches providing query selection systems into Li that teaches a neural network system. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to improving query execution performance (Remis par. [0034]). 

As per claim 4, Li teaches wherein the instructions, when executed, cause the computing device to: identify a plurality of graphs that each correspond to a different candidate code (Li, fig. 1, par. [0047], candidate graphs pair in the set of candidate graphs using the one or more neural networks. Where the pair of input graphs are the plurality of graphs. Each of the graph is inherent to correspond a different candidate code. Once the graphs is being built in a computer neural networks); 
generate a plurality of candidate vectors for the plurality of graphs (Li, fig. 1, par. [0047], “a pair of input graphs to generate a vector representation of each input graph of the pair of input graphs, the vector representation of each input graph being based upon both input graphs of the pair of graphs;” Where each graph has it vector representation. The vector representations of the graph is the plurality of candidate vectors for the plurality of graphs); 
generate similarity scores between the plurality of candidate vectors and the query vector (Li, fig. 1, par. [0047], determined similarity scores for each query graph and candidate graph pair. Where the determined is generating a similarity scores for each query and the candidate graph pair. The candidate graph pair is the plurality of candidate vectors); and 
identify a final graph from the plurality of graphs based on the similarity scores (Li, fig. 1, par. [0023], a final graph level comparison performed, enabling a more comprehensive comparison between graphs. Where the final graph level is being identify based on similarity between a particular node of the input graph and one or more nodes of a second input graph. Where the particular node of the input graph and one or more nodes of a second input graph are pair of graph inputted to be analyzed).

As per claim 5, Li teaches wherein the instructions, when executed, cause the computing device to: generate a function based on the final graph and a number of the plurality of graphs (Li, par. [0044], [0121], “a similarity metric such that control flow graphs associated with a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the binary function is interpreted as the function based on the final graph and a number of the plurality of graphs).

As per claim 6, Li teaches wherein: the query code is to correspond to a search query by a first user (Li, fig. 1:111, par. [0038], “parse a query 115 from a user 111 as a graph syntax” where the user is the first user and the query is a search query); 
the query graph is to represent semantics and structure of the query code (Li, fig. 2, par. [0049], “The query parser 202 parses the query (q) from the graph language query 110 to decompose the query (q) into discrete, semantic elements (e.g., an array of discrete semantic elements).” Where the sematic elements is interpreted as as elements that the query graph is to represent semantics and structure of the query code); 
the candidate code is to be associated with a second user (Li, fig. 2, par. [0038], [0047], a plurality of queries simultaneously received from multiple users. Where the multiple users includes the second user. The queries is interpreted to be associate with the candidate code); 
the candidate graph is to represent semantics and structure of the candidate code (Li, par. [0130], “a graph may represent a visual scene and may capture semantic relationships between objects/parts of objects” Where the graph is interpreted as the candidate graph is to represent semantics and structure of the candidate code); 
the query vector is to be a first sparse binary feature vector (Li, par. [0038], [0084], “vector representation may be binary but is not limited to having values of either zero or one and may, for example, have a value of +1 or -1” Where the vector representation is interpreted to be a first sparse binary feature vector); 
the candidate vector is to be a second sparse binary feature vector (Li, par. [0038], [0084], “The vector representation of a graph may be a vector of real-values or may be a vector of binary values.  It will be appreciated that where the vector is binary valued, the binary values may be two values other than 0 and 1, and may, for example, be -1 and 1.” Where vector of binary values is the second sparse binary feature vector); and 
the similarity measurement is to represent a level of similarity between the query code and the candidate code (Li, par. [0044], [0121], “a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the different source code is interpreted to includes the query code and the candidate code, and the higher similarity is a similarity between them). 

As per claim 7, Li teaches a semiconductor apparatus comprising (Li, par. [0133], data processing apparatus, where the data processing apparatus is interpreted as the semiconductor apparatus): 
one or more substrates (Li, par. [0134], digital electronic circuitry, where the digital electronic circuitry is interpreted as the one or more substrates); and 
logic coupled to the one or more substrates (Li, par. [0134], computer software or firmware, where the computer software or firmware is interpreted as the logic coupled to the one or more substrates), wherein the logic is implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates to (Li, par. [0134], computer software or firmware contain instructions that are implemented on a tangible non transitory program carrier for execution, where the computer software or firmware are comprised with logic computational instructions): 
identify a query code (Li, par. [0117], determine a query piece of code. Where the determine is equivalent to identify);
generate a candidate vector based on a candidate graph (Li, fig. 1:101, and 1:103, par. [0069], “generate a vector representation 103 of the first graph” where the vector representation 103 is the candidate vector and is being generated based on the first graph. The first graph is interpreted as the candidate graph), wherein the candidate graph is to be associated with a candidate code (Li, par. [0044], [0121], “graphs associated with a binary function having the same source code” Where the same source code is a candidate code of the computer codes); 
generate a query vector based on the query graph (Li, par. [0046]-[0047], “generate a vector representation of the query graph using the one or more neural networks;” Where the vector representation of the query graph is the query vector based on the query graph); and 
determine a similarity measurement between the query vector and the candidate vector (Li, par. [0085], “A similarity score 106 for any two graphs may be determined based upon a comparison of the vector representations of the two respective graphs.  For example, the comparison may be based upon any vector space metric such as a Euclidean distance, cosine similarity or Hamming distance.” Where the .
However, it is noted that the prior art of Li does not explicitly teach “translate the query code into a query graph;”
On the other hand, in the same field of endeavor, Remis teaches translate the query code into a query graph (Remis, fig. 1, par. [0043], “the graph query engine 114 can employ a translator to translate the query 115 to a graph query language syntax prior to executing the query 115 via the graph database 104.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Remis that teaches providing query selection systems into Li that teaches a neural network system. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to improving query execution performance (Remis par. [0034]). 

As per claim 10, Li teaches wherein the logic coupled to the one or more substrates is to: identify a plurality of graphs that each correspond to a different candidate code (Li, fig. 1, par. [0047], candidate graphs pair in the set of candidate graphs using the one or more neural networks. Where the pair of input graphs are the plurality of graphs. Each of the graph is inherent to correspond a different candidate code. Once the graphs is being built in a computer neural networks); 
generate a plurality of candidate vectors for the plurality of graphs (Li, fig. 1, par. [0047], “a pair of input graphs to generate a vector representation of each input graph of the pair of input graphs, the vector representation of each input graph being based upon both input graphs of the pair of graphs;” Where each graph has it vector representation. The vector representations of the graph is the plurality of candidate vectors for the plurality of graphs); 
generate similarity scores between the plurality of candidate vectors and the query vector (Li, fig. 1, par. [0047], determined similarity scores for each query graph and candidate graph pair. Where the determined is generating a similarity scores for each query and the candidate graph pair. The candidate graph pair is the plurality of candidate vectors); and 
identify a final graph from the plurality of graphs based on the similarity scores (Li, fig. 1, par. [0023], a final graph level comparison performed, enabling a more comprehensive comparison between graphs. Where the final graph level is being identify based on similarity between a particular node of the input graph and one or more nodes of a second input graph. Where the particular node of the input graph and one or more nodes of a second input graph are pair of graph inputted to be analyzed).

As per claim 11, Li teaches wherein the logic is to: generate a function based on the final graph and a number of the plurality of graphs (Li, par. [0044], [0121], “a similarity metric such that control flow graphs associated with a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the binary function is interpreted as the function based on the final graph and a number of the plurality of graphs).

As per claim 12, Li teaches wherein: the query code is to correspond to a search query by a first user (Li, fig. 1:111, par. [0038], “parse a query 115 from a user 111 as a graph syntax” where the user is the first user and the query is a search query); 
the query graph is to represent semantics and structure of the query code (Li, fig. 2, par. [0049], “The query parser 202 parses the query (q) from the graph language query 110 to decompose the query (q) into discrete, semantic elements (e.g., an array of discrete semantic elements).” Where the sematic elements is interpreted as as elements that the query graph is to represent semantics and structure of the query code); 
the candidate code is to be associated with a second user (Li, fig. 2, par. [0038], [0047], a plurality of queries simultaneously received from multiple users. Where the multiple users includes the second user. The queries is interpreted to be associate with the candidate code); 
the candidate graph is to represent semantics and structure of the candidate code (Li, par. [0130], “a graph may represent a visual scene and may capture semantic relationships between objects/parts of objects” Where the graph is interpreted as the candidate graph is to represent semantics and structure of the candidate code); 
the query vector is to be a first sparse binary feature vector (Li, par. [0038], [0084], “vector representation may be binary but is not limited to having values of either zero or one and may, for example, have a value of +1 or -1” Where the vector representation is interpreted to be a first sparse binary feature vector); 
the candidate vector is to be a second sparse binary feature vector (Li, par. [0038], [0084], “The vector representation of a graph may be a vector of real-values or may be a vector of binary values.  It will be appreciated that where the vector is binary valued, the binary values may be two values other than 0 and 1, and may, for example, be -1 and 1.” Where vector of binary values is the second sparse binary feature vector); and 
the similarity measurement is to represent a level of similarity between the query code and the candidate code (Li, par. [0044], [0121], “a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the different source code is interpreted to includes the query code and the candidate code, and the higher similarity is a similarity between them).

As per claim 13, Li teaches wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates (Li, par. [0128], the nodes represent elements in the circuit such as transistors or logic elements. Where the transistors herein is interpreted to be the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates. Once nodes are positioned in a graph).

Li teaches at least one computer readable storage medium comprising a set of instructions, which when executed by a computing device, cause the computing device to (Li, par. [0134], a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device. The machine-readable storage device is interpreted at least one computer readable storage medium comprising the set of instructions): 
identify a query code (Li, par. [0117], determine a query piece of code. Where the determine is equivalent to identify);
generate a candidate vector based on a candidate graph (Li, fig. 1:101, and 1:103, par. [0069], “generate a vector representation 103 of the first graph” where the vector representation 103 is the candidate vector and is being generated based on the first graph. The first graph is interpreted as the candidate graph), wherein the candidate graph is to be associated with a candidate code (Li, par. [0044], [0121], “graphs associated with a binary function having the same source code” Where the same source code is a candidate code of the computer codes); 
generate a query vector based on the query graph (Li, par. [0046]-[0047], “generate a vector representation of the query graph using the one or more neural networks;” Where the vector representation of the query graph is the query vector based on the query graph); and 
determine a similarity measurement between the query vector and the candidate vector (Li, par. [0085], “A similarity score 106 for any two graphs may be determined based upon a comparison of the vector representations of the two respective graphs.  For example, the comparison may be based upon any vector space metric such as a Euclidean distance, cosine similarity or Hamming distance.” Where the vector representations of the two respective graphs are the query vector and the candidate vector which is teach above, see par. [0056]).
However, it is noted that the prior art of Li does not explicitly teach “translate the query code into a query graph;”
On the other hand, in the same field of endeavor, Remis teaches translate the query code into a query graph (Remis, fig. 1, par. [0043], “the graph query engine 114 can employ a translator to translate the query 115 to a graph query language syntax prior to executing the query 115 via the graph database 104.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Remis that teaches providing query selection systems into Li that teaches a neural network system. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to improving query execution performance (Remis par. [0034]). 

As per claim 17, Li teaches wherein the instructions, when executed, cause the computing device to: identify a plurality of graphs that each correspond to a different candidate code (Li, fig. 1, par. [0047], candidate graphs pair in the set of candidate graphs using the one or more neural networks. Where the pair of input graphs are the plurality of graphs. Each of the graph is inherent to correspond a different candidate code. Once the graphs is being built in a computer neural networks);
generate a plurality of candidate vectors for the plurality of graphs (Li, fig. 1, par. [0047], “a pair of input graphs to generate a vector representation of each input graph of the pair of input graphs, the vector representation of each input graph being based upon both input graphs of the pair of graphs;” Where each graph has it vector representation. The vector representations of the graph is the plurality of candidate vectors for the plurality of graphs); 
generate similarity scores between the plurality of candidate vectors and the query vector (Li, fig. 1, par. [0047], determined similarity scores for each query graph and candidate graph pair. Where the determined is generating a similarity scores for each query and the candidate graph pair. The candidate graph pair is the plurality of candidate vectors); and 
identify a final graph from the plurality of graphs based on the similarity scores (Li, fig. 1, par. [0023], a final graph level comparison performed, enabling a more comprehensive comparison between graphs. Where the final graph level is being identify based on similarity between a particular node of the input graph and one or more nodes of a second input graph. Where the particular node of the input graph and one or more nodes of a second input graph are pair of graph inputted to be analyzed).

As per claim 18, Li teaches wherein the instructions, when executed, cause the computing device to: generate a function based on the final graph and a number of the plurality of graphs (Li, par. [0044], [0121], “a similarity metric such that control flow graphs associated with a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the binary function is interpreted as the function based on the final graph and a number of the plurality of graphs).

As per claim 19, Li teaches wherein: the query code is to correspond to a search query by a first user (Li, fig. 1:111, par. [0038], “parse a query 115 from a user 111 as a graph syntax” where the user is the first user and the query is a search query); 
the query graph is to represent semantics and structure of the query code (Li, fig. 2, par. [0049], “The query parser 202 parses the query (q) from the graph language query 110 to decompose the query (q) into discrete, semantic elements (e.g., an array of discrete semantic elements).” Where the sematic elements is interpreted as as elements that the query graph is to represent semantics and structure of the query code); 
the candidate code is to be associated with a second user (Li, fig. 2, par. [0038], [0047], a plurality of queries simultaneously received from multiple users. Where the multiple users includes the second user. The queries is interpreted to be associate with the candidate code); 
the candidate graph is to represent semantics and structure of the candidate code (Li, par. [0130], “a graph may represent a visual scene and may capture semantic relationships between objects/parts of objects” Where the graph is interpreted as the candidate graph is to represent semantics and structure of the candidate code); 
the query vector is to be a first sparse binary feature vector (Li, par. [0038], [0084], “vector representation may be binary but is not limited to having values of either zero or one and may, for example, have a value of +1 or -1” Where the vector representation is interpreted to be a first sparse binary feature vector); 
the candidate vector is to be a second sparse binary feature vector (Li, par. [0038], [0084], “The vector representation of a graph may be a vector of real-values or may be a vector of binary values.  It will be appreciated that where the vector is binary valued, the binary values may be two values other than 0 and 1, and may, for example, be -1 and 1.” Where vector of binary values is the second sparse binary feature vector); and 
the similarity measurement is to represent a level of similarity between the query code and the candidate code (Li, par. [0044], [0121], “a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the different source code is interpreted to includes the query code and the candidate code, and the higher similarity is a similarity between them).

As per claim 20, Li teaches a method comprising (Li, a method for determining graph similarity): 
identifying a query code (Li, par. [0117], determine a query piece of code. Where the determine is equivalent to identify);
generating a candidate vector based on a candidate graph (Li, fig. 1:101, and 1:103, par. [0069], “generate a vector representation 103 of the first graph” where the vector representation 103 is the candidate vector and is being generated based on the first graph. The first graph is interpreted as the candidate graph), 
wherein the candidate graph is associated with a candidate code (Li, par. [0044], [0121], “graphs associated with a binary function having the same source code” Where the same source code is a candidate code of the computer codes); 
generating a query vector based on the query graph (Li, par. [0046]-[0047], “generate a vector representation of the query graph using the one or more neural networks;” Where the vector representation of the query graph is the query vector based on the query graph); and 
determining a similarity measurement between the query vector and the candidate vector (Li, par. [0085], “A similarity score 106 for any two graphs may be determined based upon a comparison of the vector representations of the two respective graphs.  For example, the comparison may be based upon any vector space metric such as a Euclidean distance, cosine similarity or Hamming distance.” Where the vector representations of the two respective graphs are the query vector and the candidate vector which is teach above, see par. [0056]).
However, it is noted that the prior art of Li does not explicitly teach “translating the query code into a query graph;”
On the other hand, in the same field of endeavor, Remis teaches translating the query code into a query graph (Remis, fig. 1, par. [0043], “the graph query engine 114 can employ a translator to translate the query 115 to a graph query language syntax prior to executing the query 115 via the graph database 104.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Remis that teaches providing query selection systems into Li that teaches a neural network system. 
The motivation for doing so would be to improving query execution performance (Remis par. [0034]). 

As per claim 23, Li teaches further including: identifying a plurality of graphs that each correspond to a different candidate code (Li, fig. 1, par. [0047], candidate graphs pair in the set of candidate graphs using the one or more neural networks. Where the pair of input graphs are the plurality of graphs. Each of the graph is inherent to correspond a different candidate code. Once the graphs is being built in a computer neural networks); 
generating a plurality of candidate vectors for the plurality of graphs (Li, fig. 1, par. [0047], “a pair of input graphs to generate a vector representation of each input graph of the pair of input graphs, the vector representation of each input graph being based upon both input graphs of the pair of graphs;” Where each graph has it vector representation. The vector representations of the graph is the plurality of candidate vectors for the plurality of graphs); 
generating similarity scores between the plurality of candidate vectors and the query vector (Li, fig. 1, par. [0047], determined similarity scores for each query graph and candidate graph pair. Where the determined is generating a similarity scores for each query and the candidate graph pair. The candidate graph pair is the plurality of candidate vectors); and 
identifying a final graph from the plurality of graphs based on the similarity scores (Li, fig. 1, par. [0023], a final graph level comparison performed, enabling a .

As per claim 24, Li teaches further including: 31Docket No.: AC9352 generating a function based on the final graph and a number of the plurality of graphs (Li, par. [0044], [0121], “a similarity metric such that control flow graphs associated with a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the binary function is interpreted as the function based on the final graph and a number of the plurality of graphs).

As per claim 25, Li teaches wherein: the query code is to correspond to a search query by a first user (Li, fig. 1:111, par. [0038], “parse a query 115 from a user 111 as a graph syntax” where the user is the first user and the query is a search query); 
the query graph is to represent semantics and structure of the query code (Li, fig. 2, par. [0049], “The query parser 202 parses the query (q) from the graph language query 110 to decompose the query (q) into discrete, semantic elements (e.g., an array of discrete semantic elements).” Where the sematic elements is interpreted as as elements that the query graph is to represent semantics and structure of the query code); 
the candidate code is to be associated with a second user (Li, fig. 2, par. [0038], [0047], a plurality of queries simultaneously received from multiple users. Where ; 
the candidate graph is to represent semantics and structure of the candidate code (Li, par. [0130], “a graph may represent a visual scene and may capture semantic relationships between objects/parts of objects” Where the graph is interpreted as the candidate graph is to represent semantics and structure of the candidate code); 
the query vector is to be a first sparse binary feature vector (Li, par. [0038], [0084], “vector representation may be binary but is not limited to having values of either zero or one and may, for example, have a value of +1 or -1” Where the vector representation is interpreted to be a first sparse binary feature vector); 
the candidate vector is to be a second sparse binary feature vector (Li, par. [0038], [0084], “The vector representation of a graph may be a vector of real-values or may be a vector of binary values.  It will be appreciated that where the vector is binary valued, the binary values may be two values other than 0 and 1, and may, for example, be -1 and 1.” Where vector of binary values is the second sparse binary feature vector); and 
the similarity measurement is to represent a level of similarity between the query code and the candidate code (Li, par. [0044], [0121], “a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the different source code is interpreted to includes the query code and the candidate code, and the higher similarity is a similarity between them).
s 2, 8, 15, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (US 20190354689 A1) in view of Remis et al. (US 20190325292 A1) in further view of Agarwal et al. (US 20210149963 A1).

As per claim 2, Li and Remis teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior art of Li and Remis do not explicitly teach “wherein the instructions, when executed, cause the computing device to: translate the query code from a source language into an intermediate representation that is to be a hardware agnostic representation of the query code; generate code expressions from the intermediate representation; and generate the query graph based on the code expressions, wherein the query graph is to represent dependencies between the code expressions.”
On the other hand, in the same field of endeavor, Agarwal teaches wherein the instructions, when executed, cause the computing device to: translate the query code from a source language into an intermediate representation that is to be a hardware agnostic representation of the query code (Agarwal, fig. 1, par. [0018], natural language queries translated into computer-readable data with a pre-defined syntax.  Where the natural language is interpreted as the source language, the computer-readable data is interpreted as the intermediate representation. Further the computer-readable commands data indicating a search-engine agnostic properties of queries. Where the search-engine agnostic properties of queries is interpreted as the hardware agnostic representation of the query code);
generate code expressions from the intermediate representation (Agarwal, fig. 1, par. [0018], parsed into syntax trees. Where the parsed into syntax trees is interpreted as to generate code expressions from the intermediate representation. Where the syntax trees is interpreted as the code expressions); and 
generate the query graph based on the code expressions, wherein the query graph is to represent dependencies between the code expressions (Agarwal, fig. 1, par. [0018], “natural language queries may be translated into plain-text, parsed into syntax trees (e.g., constituency trees and/or dependency trees)” Where the  dependency trees is interpreted to be the representation of dependencies between the code expressions in the query graph. The query graph is taught above by Remis, fig. 1, par. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agarwal that teaches provide domain-agnostic options for structured exploration based on a query into the combination of Li that teaches a neural network system, and Remis that teaches providing query selection systems. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to continually improve domain-agnostic based on exemplary query data which may be automatically derived from historical usage (Agarwal par. [0014]). 

As per claim 8, Li and Remis teach all the limitations as discussed in claim 7 above. 
Li and Remis do not explicitly teach “wherein the logic coupled to the one or more substrates is to: translate the query code from a source language into an intermediate representation that is to be a hardware agnostic representation of the query code; generate code expressions from the intermediate representation; and generate the query graph based on the code expressions, wherein the query graph is to represent dependencies between the code expressions.”
On the other hand, in the same field of endeavor, Agarwal teaches wherein the logic coupled to the one or more substrates is to: translate the query code from a source language into an intermediate representation that is to be a hardware agnostic representation of the query code (Agarwal, fig. 1, par. [0018], natural language queries translated into computer-readable data with a pre-defined syntax.  Where the natural language is interpreted as the source language, the computer-readable data is interpreted as the intermediate representation. Further the computer-readable commands data indicating a search-engine agnostic properties of queries. Where the search-engine agnostic properties of queries is interpreted as the hardware agnostic representation of the query code); 
generate code expressions from the intermediate representation (Agarwal, fig. 1, par. [0018], parsed into syntax trees. Where the parsed into syntax trees is interpreted as to generate code expressions from the intermediate representation. Where the syntax trees is interpreted as the code expressions); and 
generate the query graph based on the code expressions, wherein the query graph is to represent dependencies between the code expressions “natural language queries may be translated into plain-text, parsed into syntax trees (e.g., constituency trees and/or dependency trees)” Where the dependency trees is interpreted to be the representation of dependencies between the code expressions in the query graph. The query graph is taught above by Remis, fig. 1, par. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agarwal that teaches provide domain-agnostic options for structured exploration based on a query into the combination of Li that teaches a neural network system, and Remis that teaches providing query selection systems. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to continually improve domain-agnostic based on exemplary query data which may be automatically derived from historical usage (Agarwal par. [0014]). 

As per claim 15, Li and Remis teach all the limitations as discussed in claim 14 above. 
However, it is noted that the combination of the prior art of Li and Remis do not explicitly teach “wherein the instructions, when executed, cause the computing device to: translate the query code from a source language into an intermediate representation that is to be a hardware agnostic representation of the query code; generate code expressions from the intermediate representation; and generate the query graph based on the code expressions, wherein the query graph is to represent dependencies between the code expressions.”
On the other hand, in the same field of endeavor, Agarwal teaches wherein the instructions, when executed, cause the computing device to: translate the query code from a source language into an intermediate representation that is to be a hardware agnostic representation of the query code (Agarwal, fig. 1, par. [0018], natural language queries translated into computer-readable data with a pre-defined syntax.  Where the natural language is interpreted as the source language, the computer-readable data is interpreted as the intermediate representation. Further the computer-readable commands data indicating a search-engine agnostic properties of queries. Where the search-engine agnostic properties of queries is interpreted as the hardware agnostic representation of the query code); 
generate code expressions from the intermediate representation (Agarwal, fig. 1, par. [0018], parsed into syntax trees. Where the parsed into syntax trees is interpreted as to generate code expressions from the intermediate representation. Where the syntax trees is interpreted as the code expressions); and 29Docket No.: AC9352 
generate the query graph based on the code expressions, wherein the query graph is to represent dependencies between the code expressions (Agarwal, fig. 1, par. [0018], “natural language queries may be translated into plain-text, parsed into syntax trees (e.g., constituency trees and/or dependency trees)” Where the  dependency trees is interpreted to be the representation of dependencies between the code expressions in the query graph. The query graph is taught above by Remis, fig. 1, par. [0043]).
Agarwal that teaches provide domain-agnostic options for structured exploration based on a query into the combination of Li that teaches a neural network system, and Remis that teaches providing query selection systems. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to continually improve domain-agnostic based on exemplary query data which may be automatically derived from historical usage (Agarwal par. [0014]). 

As per claim 21, Li and Remis teach all the limitations as discussed in claim 20 above. 
However, it is noted that the combination of the prior art of Li and Remis do not explicitly teach “further including: translating the query code from a source language into an intermediate representation that is a hardware agnostic representation of the query code; generating code expressions from the intermediate representation; and generating the query graph based on the code expressions, wherein the query graph represents dependencies between the code expressions.”
On the other hand, in the same field of endeavor, Agarwal teaches further including: translating the query code from a source language into an intermediate representation that is a hardware agnostic representation of the query code (Agarwal, fig. 1, par. [0018], natural language queries translated into computer-readable ; 
generating code expressions from the intermediate representation (Agarwal, fig. 1, par. [0018], parsed into syntax trees. Where the parsed into syntax trees is interpreted as to generate code expressions from the intermediate representation. Where the syntax trees is interpreted as the code expressions); and 
generating the query graph based on the code expressions, wherein the query graph represents dependencies between the code expressions (Agarwal, fig. 1, par. [0018], “natural language queries may be translated into plain-text, parsed into syntax trees (e.g., constituency trees and/or dependency trees)” Where the  dependency trees is interpreted to be the representation of dependencies between the code expressions in the query graph. The query graph is taught above by Remis, fig. 1, par. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agarwal that teaches provide domain-agnostic options for structured exploration based on a query into the combination of Li that teaches a neural network system, and Remis that teaches providing query selection systems. Additionally, this improves performance over classical graph theoretical matching algorithms.
 based on exemplary query data which may be automatically derived from historical usage (Agarwal par. [0014]). 

8.	Claims 3, 9, 16, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (US 20190354689 A1) in view of Remis et al. (US 20190325292 A1) in further view of Lin et al. (US 20190114561 A1).

As per claim 3, Li and Remis teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior art of Li and Remis do not explicitly teach “wherein the instructions, when executed, cause the computing device to: determine whether to add the candidate graph to a similarity list based on the similarity measurement.”
On the other hand, in the same field of endeavor, Lin teaches wherein the instructions, when executed, cause the computing device to: determine whether to add the candidate graph to a similarity list based on the similarity measurement (Lin, figs. 2-3, par. [0032], [0039]-[0040], “weighted graph 200 may be used to generate weighted similarity list 250.” Where a determination to use or not the weighted graph to the weighted similarity list is being determined).


Lin that teaches reinforcement learning system for recommended associations into the combination of Li that teaches a neural network system, and Remis that teaches providing query selection systems. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to reduce a number of items in a graph which helps a system produce faster responses using last power (Agarwal par. [0005]). 

As per claim 9, Li and Remis teach all the limitations as discussed in claim 7 above. 
However, it is noted that the combination of the prior art of Li and Remis do not explicitly teach “wherein the logic coupled to the one or more substrates is to: determine whether to add the candidate graph to a similarity list based on the similarity measurement.”
On the other hand, in the same field of endeavor, Lin teaches wherein the logic coupled to the one or more substrates is to: determine whether to add the candidate graph to a similarity list based on the similarity measurement (Lin, figs. 2-3, par. [0032], [0039]-[0040], “weighted graph 200 may be used to generate weighted similarity list 250.” Where a determination to use or not the weighted graph to the weighted similarity list is being determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin that Li that teaches a neural network system, and Remis that teaches providing query selection systems. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to reduce a number of items in a graph which helps a system produce faster responses using last power (Agarwal par. [0005]).
 
As per claim 16, Li and Remis teach all the limitations as discussed in claim 14 above. 
However, it is noted that the combination of the prior art of Li and Remis do not explicitly teach “wherein the instructions, when executed, cause the computing device to: determine whether to add the candidate graph to a similarity list based on the similarity measurement.”
On the other hand, in the same field of endeavor, Lin teaches wherein the instructions, when executed, cause the computing device to: determine whether to add the candidate graph to a similarity list based on the similarity measurement (Lin, figs. 2-3, par. [0032], [0039]-[0040], “weighted graph 200 may be used to generate weighted similarity list 250.” Where a determination to use or not the weighted graph to the weighted similarity list is being determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin that teaches reinforcement learning system for recommended associations into the combination of Li that teaches a neural network system, and Remis that teaches 
The motivation for doing so would be to reduce a number of items in a graph which helps a system produce faster responses using last power (Agarwal par. [0005]). 

As per claim 22, Li and Remis teach all the limitations as discussed in claim 20 above. 
However, it is noted that the combination of the prior art of Li and Remis do not explicitly teach “further including: determining whether to add the candidate graph to a similarity list based on the similarity measurement.”
On the other hand, in the same field of endeavor, Lin teaches further including: determining whether to add the candidate graph to a similarity list based on the similarity measurement (Lin, figs. 2-3, par. [0032], [0039]-[0040], “weighted graph 200 may be used to generate weighted similarity list 250.” Where a determination to use or not the weighted graph to the weighted similarity list is being determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin that teaches reinforcement learning system for recommended associations into the combination of Li that teaches a neural network system, and Remis that teaches providing query selection systems. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to reduce a number of items in a graph which helps a system produce faster responses using last power (Agarwal par. [0005]). 
Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldman et al. (US 20190213706 A1), teaches profiling graphics processing unit (GPU) processes using binary instrumentation. Su et al. (US 20180046441 A1), teaches generating code segments. Su et al. (US 20180046441 A1), teaches generating code segments. Kanawa et al. (US 20120136884 A1), teaches a query expression conversion.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168